Robert H. Dudley, Justice, dissenting. I dissent from that part of the majority opinion which holds that one lay witness, a truck driver, may give his opinion about the safe distance between vehicles, but another equally qualified lay witness, another truck driver, may not. This case involves a three vehicle accident which occurred in icy weather conditions. The driver of the first truck, the Southern Farmers’ Association truck, Larry Latimer, was allowed to testify over appellants’ objection that he was not following too closely under the icy conditions. He testified as a lay witness under Rule 701, and was not required to qualify as having any experience in driving under icy conditions. On the other hand the driver of the second truck, the Coca-Cola truck, Donald Houston, an eyewitness to the wreck, was not allowed to state his opinion about whether the Southern Farmers’ Association truck was following too closely under the conditions. He was just as qualified to give a lay opinion about driving on icy roads as was the driver of the Coca-Cola truck. Both had been driving on the icy road that day and both were basing their opinions on their personal knowledge of the amount of ice that was on the roadway. Both expressed opinions lay persons would form on the basis of observed facts. To me it was an abuse of discretion for the trial court to admit one but not the other. The Coca-Cola truck driver’s testimony was rationally based on his perception of the road at the time and would have been just as helpful in the determination of the main issue as was the Southern Farmers’ Association truck driver’s testimony. A.R.E. Rule 701 requires nothing more than a rationally based observation for lay witness opinion testimony. Carton v. Missouri Pacific R.R. Co., 303 Ark. 568, 798 S.W.2d 674 (1990). Today, A.R.E. Rule 701 is not a rule against opinions, but rather one which conditionally favors them. Id. at 571. We have long followed the rule, now set out by A.R.E. Rule 701, that a lay witness may give his opinion on a subject if he is qualified by experience and observation about the subject matter. For example, in Bowen v. State, 100 Ark. 232, 140 S.W. 28 (1911), we wrote: The appellant contends that this testimony was incompetent, for the reason that the witnesses had not shown that they had any knowledge of what the usual rate of speed of an automobile is, or that their experience would enable them to judge of the rate of speed of an automobile. The killing occurred on the streets of Little Rock, where automobiles are constantly passing. Transportation by automobile may be taken as a matter of common knowledge and general information. It does not require the knowledge of an expert to determine whether an automobile is moving at a usual or unusual rate of speed. Any person of ordinary understanding and common observation is competent to speak upon that question. In the case of Railway Company v. Thomason, 59 Ark. 143, this court said: “The witness was testifying to matters of fact which he says he had observed, and about which men of common understanding might be informed upon observation. Any person cognizant of the facts upon which he bases his judgment may give his opinion on questions of identity, size, weight, distance and time. Such questions are open to all men of ordinary information.” Again: “We can see nothing in the distance or range of the reflection of light by the headlight of an engine calling for the exercise of peculiar skill, the possession of professional knowledge, or requiring any peculiar habit of study in order to qualify a person to understand it, and to testify about it intelligently.” The same may be said as to the speed of an automobile. See, also, Little Rock Traction & El Co. v. Nelson, 66 Ark. 498; Miller v. State, 94 Ark. 544; St. Louis & S.F. Ry. Co. v. Brown, 62 Ark. 254. In State v. Watson (Mo.) 115S.W. 1011, there was a conviction for manslaughter, the charge being similar to that under consideration. Several witnesses, who saw the automobile running, testified that defendant was driving the automobile at a high rate of speed. The defendant in that case objected to the testimony, contending that it was error to permit the witnesses “who knew nothing about the operation of automobiles to give their opinions as to the rate of speed at which the automobile being operated by the defendant was running just before the deceased was struck.” The court in that case said: “The rate of speed at which an automobile is running is not-a matter exclusively for the testimony of experts. If that was true, then, as has been intimated by this court, it would be a matter of impossibility for those injured by the running of vehicles, either automobiles, street cars, or regular railroad cars, to always have experts at hand to show what rate of speed was being made. A holding of that character would be wholly impracticable, and do a great injustice to many persons who had been negligently injured by vehicles of the character indicated running at an excessive rate of speed. At last, the only reasonable settlement of that question is to hold that witnesses who at least know what an automobile is and have seen them operated might give their opinions as to the rate of speed. As to the weight to which such opinions are entitled is a matter entirely for the jury.” See, also, 3 Wigmore on Evidence, § 1977; Commonwealth v. Sturtivant, 117 Mass. 122; State v. Welford, 29 R.I. 450. In sum, the driver of the second truck, the Coca-Cola truck, should have been allowed to give his' lay opinion about whether the driver of the Southern Farmers’ Association truck was following too closely. The majority opinion, in rationalizing its basis, analogizes this holding to the exclusion of a witness’s statement that a car was “going like a bat out of hell.” See Miller v. Tipton, 272 Ark. 1, 611 S.W.2d 764 (1981). Such an analogy is fallacious for at least two reasons. First, the two cases are not analogous. For the two to be truly analogous the “going like a bat” case would have to include a holding that one lay witness could testify that the car was “going like a bat” and another could not do so. As one would suspect, the cited case does not so hold. Second, the “going like á bat” statement was excluded in Miller v. Tipton, supra, because it was “speculative and not helpful to a clear understanding.” The advisory committee’s note to Rule 701 is most helpful in understanding this ruling. It is as follows: Limitation (a) is the familiar requirement of firsthand knowledge or observation. Limitation (b) is phrased in terms of requiring testimony to be helpful in resolving issues. Witnesses often find difficulty in expressing themselves in language which is not that of an opinion or a conclusion. If attempts are made to introduce meaningless assertions which amount to little more than choosing up sides, exclusion for lack of helpfulness is called for by the rule. “Going like a bat” is considered to be too indefinite, vague, or meaningless, without anything more, to indicate a speed. It could be excluded for “lack of helpfulness.” However, in the case at bar the second driver’s testimony is not confusing, and it is not unreliable. Instead, it reflects that one driver was simply hesitant to testify against another. The testimony should have been admitted. Accordingly, I dissent. Brown, J., joins in this dissent.